On Motion for Rehearing and Suggestion of Certification of Conflict
PER CURIAM.
We deny appellant’s motion for rehearing, but we grant his motion for certification of conflict. To the extent our slip opinion, Puglisi v. State, No. 4D08-3056, 2010 WL 5173843 (Fla. 4th DCA Dec.22, 2010), conflicts with the opinion of the Fifth District Court of Appeal in Cain v. State, 565 So.2d 875 (Fla. 5th DCA 1990), we certify conflict to the Supreme Court of Florida.
WARNER and POLEN, JJ., concur.1

. Judge Farmer could not participate in the rehearing due to his retirement; the chief judge approved the issuance of this opinion with the concurrence of two judges.